DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group II, claims 6-9, in the reply filed on 3/14/21 is acknowledged. Unelected claims 1-5 and 10-14 are withdrawn from consideration. Elected claims 6-9 will be examined as follows.1
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 6-9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sakama, et al. (US 2008/0106412, herein Sakama).2	Regarding claim 6, Sakama teaches a smartcard (SC) comprising: 	a card body (CB) (paragraph 0052: RFID tag) having a module opening (MO) for receiving a transponder chip module (TCM) with a module antenna (MA) (paragraph 0054), and a slit (S) extending from a peripheral edge of the card body towards an interior area of the card body (paragraph 0054: slit 20c); and 	a flexible circuit (FC) (paragraph 0057: flexible thin film) having a coupling loop structure (CLS) with an antenna structure (AS) disposed near the transponder chip module for coupling with the module antenna (paragraph 0053).	Regarding claim 7, Sakama teaches the card body is a metal card body (MCB) (paragraph 0057).	Regarding claim 8, Sakama teaches the flexible circuit (FC) is connected to termination points (TP) near the slit (paragraphs 0054 & 0057).	Regarding claim 9, Sakama teaches a patch antenna (PA) disposed near or overlying the slit (paragraph 0053).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW MIKELS whose telephone number is (571)270-5470.  The examiner can normally be reached on Monday to Thursday, 6:00 AM ET - 4:00 PM ET, Friday, 6:00 AM - 2:45 PM ET, the Examiner is on Central Time.3
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael G Lee can be reached on 571-272-2398.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MATTHEW MIKELS/Primary Examiner, Art Unit 2876                                                                                                                                                                                                        


    
        
            
    

    
        1 Applicant is reminded of rejoinder practice as outlined in MPEP § 821.04. Rejoinder will be considered when appropriate.
        2 In addition to the cited paragraphs, please see also the associated figures.
        3 The Examiner can also be reached at matthew.mikels@uspto.gov.